Title: To George Washington from Philip Schuyler, 12 May 1779
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany May 12th 1779.

Last Night your Excellency’s Favor of the 5th Instant, covering Duplicate of that of the 27th Ult. was delivered me.
Inclose Duplicate of mine of the 27th containing the particulars of the Enterprize against Onondaga—I find Mr Sickles, the Assistant Deputy Quarter Master General had sent off the Express without the original Letter: that the person who carried it could not overtake but that it was delivered to Colonel Hay, who writes that he had forwarded it to your Excellency.
Since mine of the 24th Ultimo I have not heard a Word from Mr Deane on the Subject of the Cayugas but I learn from a party of Oneidas & Tuscaroras now in Town that they are greatly alarmed and apprehensive of an Attack: but as the Oneidas & Tuscaroras now in Town have long since been suspected by us I rather think they are come to gain Intelligence than to give it—Their ostensible Business is to sollicit a Release of the Onondaga prisoners and a permission for the Remainder of the Onondagas to reside at Oneida & Tuscarora––To the former I have replied that the prisoners were your Excellency’s, and not at the Disposal of the Commissioners: that we did not believe they would be released: that if they were they would probably do as those released in 1777 had done, who immediately joined the Enemy: that as the Indians had some Women and Children of our’s in their possession it was probable some of theirs might be exchanged for them; that we would permit the onondagas to reside peaceably with the Oneidas and Tuscaroras if they submitted; asked pardon for the Offences they had committed and would give Security for their future good Behaviour—This passed between us Yesterday Morning—Last Night two of them called upon me and in a long private Conference they attempted to prove that the Indians had been friendly inclined: but that the English had filled them with Jealousies of the Americans and by giving large presents had induced them to commit Hostilities: that they percieved we were very much out of Humour with the Indians: that as they (meaning themselves) had always strove for peace, they would with my permission make one more Essay—I answered that we had already too often been deceived by their promises; that I never would send a Message to any of the hostile Tribes in future—They then asked if any should through them apply for a Reconciliation what we would do, whether we would make up the Matter? I replied that I could make no Answer to such a Question—That it would be Time to give one when such an Application was made. I am Dear Sir with the sincerest Affection & Esteem Your Excellency’s most obedient humble Servant
Ph: Schuyler
